AO 442 (Rev. 11/11) Arrest Warrant

United States District Court

for the
Western District of New York

United States of America
v.

JEFFREY RICHARDS Case No. 19-CR-

 

Defendant 19 CR 1.06

ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
Jeffrey Richards, who is accused of an offense or violation based on the following document filed with the Court:

& Indictment O Superseding Indictment O Information O Superseding Information [ Complaint
QO) Probation Violation Petition © Supervised Release Violation Petition © Violation Notice Order of the Court
This offense is briefly described as follows:

Narcotics Conspiracy, violation of Title 21, United States Code, Section 846. Possession with Intent to Distribute Acetyl
Fentanyl and Fentanyl, violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A), and 841(b)(1)(B), and Title
18, United States Code, Section 2. Possession with Intent to Distribute Cocaine, violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(C). Possession with Intent to Distribute Marijuana, violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(D). Possession with Intent to Distribute Alprazolam, violation of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(2). Maintaining a Drug-Involved Premises, violation of Title 21, United States
Code, Section 856(a)(1). Manufacturing Controlled Substances Creating a Substantial Risk of Harm to Human Life,
violation of Title 21, United States Code, Section 858 and Title 18, United States Code, Section 2. Unlawfully Making a
Destructive Device, violation of Title 26, United States Code, Sections 5822, 5845(a)(8), 5845(f), 5845(i), 5861(f), and 5871.
Unlawfully Possessing a Destructive Device, violation of Title 26, United States Code, Sections 5841, 5845(a)(8), 5845(f),
5861(d), and 5871. Unlawfully Possessing of a Destructive Device, violation of Title 18, United States Code, Sections
924(c)(1)(A)(i), 924(c)(1)(B)(ii), and 2. Possession of a Stolen Firearm, violatiun of Title 18, United States Code, Sections
922(j), 924(a)(2), and 2.

Date: __ MAY 17 2019 Wing © rrewonget.

¥ | Issuing officer's signatdee}

City and State: Buffalo, New York MARY C. LOEWENGUTH

CLERK OF THE COURT
Printed name and Title

 

 

Return

This warrant was received on (date) > pete I (“_, and the person was arrested on (date) 5 24 | ZDi\_, at

(city and state) “2a OND | NAY
Date: 9} oir \\ paul C oss
(\ Grend: eh eo ee

Jenetle C “oxo —Tavesd. | Roseaan ee

Printed name and title

 

 

 

 
